UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 09-4907


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JIMMY LANE STOUT,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:05-cr-00007-RLV-DCK-1)


Submitted:   March 7, 2011                    Decided:   May 5, 2011


Before MOTZ, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joshua D. Davey, MCGUIREWOODS, LLP, Charlotte, North Carolina,
for Appellant.   Amy Elizabeth Ray, Edward R. Ryan, Assistant
United   States Attorneys,   Charlotte,  North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jimmy Lane Stout appeals from his conviction and 210-

month   total        sentence         imposed        following       his    guilty       plea    to

conspiracy to possess with intent to distribute a quantity of

methamphetamine           and    a     quantity         of   marijuana,      and     using      and

carrying a firearm during and in relation to a drug trafficking

offense.      Stout’s attorney filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), addressing the obstruction of

justice enhancement imposed and the denial of a reduction for

acceptance      of       responsibility             after    Stout    absconded       prior      to

sentencing, but stating that there was no merit to the appeal.

Stout   filed        a    pro     se      brief         reiterating     counsel’s        issues,

asserting      that       he    should        not    have    lost     the   benefit       of    the

government’s     motion          for      a   downward       departure,      and     requesting

that    his    sentences             on   the       drug     and     firearm      charges       run

concurrently.            Our review of the record discloses no reversible

error; accordingly, we affirm Stout’s conviction and sentence.

              We find that Stout’s guilty plea was knowingly and

voluntarily entered after a thorough hearing pursuant to Fed. R.

Crim. P. 11.             Stout was properly advised of his rights, the

offenses      charged,         and    the     mandatory       minimum       and    the    maximum

sentence he faced.              The court also determined that there was an

independent factual basis for the plea and that the plea was not



                                                    2
coerced or influenced by any promises.                        See United States v.

DeFusco, 949 F.2d 114, 119-20 (4th Cir. 1991).

               This court reviews Stout’s sentence for reasonableness

under a deferential abuse-of-discretion standard.                           See Gall v.

United States, 552 U.S. 38, 51 (2007).                   In reviewing a sentence,

this court must first ensure that the district court properly

calculated the defendant’s advisory guideline range, considered

the 18 U.S.C. § 3553(a) (2006) factors, analyzed the arguments

presented       by    the     parties,        and   sufficiently       explained       the

selected sentence.            United States v. Carter, 564 F.3d 325, 330

(4th    Cir.    2009).        The    court     then   considers       the   substantive

reasonableness of the sentence imposed under the totality of the

circumstances.        Gall, 552 U.S. at 51.

               We    review       for    clear      error     a     district        court’s

determination         that    a     defendant       obstructed      justice.        United

States v. Hughes, 401 F.3d 540, 560 (4th Cir. 2005).                           Here, the

district court found that Stout obstructed justice by failing to

appear for sentencing as directed and by remaining a fugitive

for three years.            These facts are not disputed by Stout and are

sufficient to support the obstruction of justice enhancement.

U.S. Sentencing Guidelines Manual § 3C1.1, cmt. n.4(e) (2008).

Also,    an    enhancement        for    obstruction     of       justice   “ordinarily

indicates      that    defendant        has   not   accepted       responsibility      for

criminal       conduct,”      except     in    “extraordinary        cases     in    which

                                              3
adjustments        under    both     §§ 3C1.1       and   3E1.1    may    apply.”      USSG

§ 3E1.1, cmt. n.4.            We find this is not such an extraordinary

case     as   would       allow     Stout       the   benefit      of     acceptance      of

responsibility in spite of his failure to appear for sentencing

and    prolonged      period       as   a     fugitive.      See   United       States    v.

Hudson, 272 F.3d 260, 263 (4th Cir. 2001).

              Turning to the issues raised in Stout’s pro se brief,

we    find    no    error    by     the     sentencing     court     in    allowing      the

government to withdraw its motion for a downward departure when

Stout    failed      to    appear       for    sentencing    as    directed.        Also,

Stout’s challenge to the mandatory consecutive sentencing scheme

of 18 U.S.C. § 924(c)(1)(A)(i) (2006) has been rejected by the

Supreme Court in Abbott v. United States, 562 U.S. ___, 131 S.

Ct. 18 (2010); see United States v. Studifin, 240 F.3d 415 (4th

Cir. 2001).        Accordingly, we conclude that this claim is without

merit.

              Finally,       we    find     that    the   district      court   correctly

determined         Stout’s        advisory      guideline     range,       provided      an

individualized analysis of the § 3553(a) factors as they apply

to Stout’s circumstances, analyzed the arguments presented by

the    parties,      and     acted      within      its   discretion       by   departing

downward to a 150-month sentence on the drug charge.                              We find

that the 210-month total sentence imposed was not procedurally



                                                4
or substantively unreasonable, and therefore not an abuse of

discretion.     See Gall, 552 U.S. at 51.

            As required by Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.                          We

therefore affirm Stout’s conviction and sentence.                      This court

requires   that   counsel    inform   his    client,       in   writing,    of   his

right to petition the Supreme Court of the United States for

further    review.    If    the   client    requests       that   a   petition    be

filed,    but   counsel    believes   that    such     a    petition    would     be

frivolous, then counsel may move in this court for leave to

withdraw from representation.         Counsel’s motion must state that

a copy thereof was served on the client.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                           AFFIRMED




                                      5